     Case: 3:20-cv-50042 Document #: 32 Filed: 08/31/20 Page 1 of 2 PageID #:105




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    WESTERN DIVISION

IRON WORKERS LOCAL NO. 498 and IRON                  )
WORKERS LOCAL NO. 498 PENSION FUND,                  )
                                                     )       CASE NO. 20 CV 50042
                                   Plaintiffs,       )
                                                     )
                          v.                         )       Assigned Judge: Reinhard
                                                     )
                                                     )       Magistrate Judge: Jensen
MARTIN & COMPANY EXCAVATING,                         )
                                                     )
                                   Defendant.        )

                                       STIPULATION OF DISMISSAL

        PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii)
the Plaintiffs are hereby voluntarily dismissing this action with prejudice against Defendant,
MARTIN & COMPANY EXCAVATING, pursuant to settlement, with each party bearing its own
attorneys’ fees and costs..

                                                     /s/ Michael J. McGuire
                                                       Attorney for Plaintiffs


                                                     /s/ Jamie S. Cassel
                                                     Attorney for Defendant
Michael J. McGuire
ARDC#: 6290180
GREGORIO & MARCO, Ltd.
Two North LaSalle Street, Suite 1650
Chicago, Illinois 60602
(312) 263-2343
mmcguire@gregoriolaw.com




                                                                                        8187425_1
    Case: 3:20-cv-50042 Document #: 32 Filed: 08/31/20 Page 2 of 2 PageID #:106




STATE OF ILLINOIS)
                 ) SS
COUNTY OF COOK )

        Sonya N. Bain, being first duly sworn on oath, deposes and says that she served the Stipulation
of Dismissal by depositing in the U.S. mail at 2 N. LaSalle St., Chicago, IL 60602, a true and correct
copy thereof in a sealed envelope addressed to the following person and through the ECF system on
the 31st day of August, 2020.

       Ms. Jamie S. Cassel
       Reno & Zahm, LLP
       2902 McFarland Road, Suite 400
       Rockford, IL 61107
       jsc@renozahm.com

Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil Procedure [735
ILCS 5/1-109], the undersigned certifies that the statements set forth in this instrument are true and
correct, except as to matters therein stated to be on information and belief and as to matters the
undersigned certifies as aforesaid that he verily believes the same to be true.



                                       By /s/ Sonya Bain




                                                                                              8187425_1
